Case 7:19-cr-02326 Document1 Filed on 11/05/19 in TXSD Page 1of 2

United st :
AO 91 (Rev. 11/11) Criminal Complaint Southern he District Court

| __ ,
UNITED STATES DISTRICT COURT yoy 95
for the 2019

Southern District of Texas David J. Bradley, Clerk

: TT acne g

United States of America
V.

Juan Carlos RAMIREZ-Sanchez
COB: Mexico
YOB: 1992

Case No. m-14 - x) \l- mM

Ne Nee Nee Nee ee Nee ee”

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 4, 2019 in the county of Hidalgo in the

 

Southern District of Texas , the defendant(s) violated:

Code Section Offense Description

18 USC 922(g)(5)(A) : It shall be unlawful for any person, who, being an alien, is illegally or

unlawfully present in the United States to ship or transport in interstate or
foreign commerce, or possess in or affecting commerce, any firearm or
ammunition; or to receive any firearm or ammunition which has been shipped
or transported in interstate or foreign commerce, to wit: 100 rounds of .38
caliber ammunition, in violation of Title 18 United States Code Section 922(g)

(5)(A).

This criminal complaint is based on these facts:

See ATTACHMENT "A"

af Continued on the attached sheet.
|

 

Aggueed ise Clave M9 ee _Lomplaigfane’s signature

fe hi [0 AM William A. Hartley, HSI Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

 

Date: _f/ /s / 20/7 Z HA
udge 's signature ™~
City and state: McAllen, Texas .S. Magistrate Judge J. Scott Hacker

/ Printed name and title

 
Case 7:19-cr-02326 Document1 Filed on 11/05/19 in TXSD_ Page 2 of 2

ATTACHMENT “A”

On November 4, 2019, at approximately 5:25 p.m., a Texas Department of Public Safety (DPS)
Trooper conducted a vehicle stop on a beige Chevrolet sedan bearing Tamaulipas, Mexico
License Plates XFY-512-A for making too wide of a left-hand turn (turning into the outside lane
instead of the inside lane) at a traffic light intersection, and for failing to signal a lane change.

The Texas DPS Trooper proceeded to make contact with the driver, later identified as Juan
Carlos RAMIREZ-Sanchez (hereafter referred to as “RAMIREZ”), and upon doing so,
RAMIREZ provided only government of Mexico issued identification documents.

The Texas DPS Trooper observed RAMIREZ showing signs of nervousness, at which time the
Trooper asked RAMIREZ if he could search his vehicle. RAMIREZ granted the Trooper
permission to search his vehicle, and a short time thereafter, the Trooper located two boxes of
.38 caliber ammunition, both containing 50 rounds of ammunition, for a total of 100 rounds of
ammunition in the center console of the vehicle.

Special Agent William A. Hartley of Homeland Security Investigations (HSI) Assistant Special
Agent in Charge (ASAC) McAllen, Texas office and a Texas DPS Criminal Investigations
Division (CID) Special Agent proceeded to the location of the vehicle stop.

Upon arriving, Special Agent Hartley conducted an immigration inspection of RAMIREZ, at
which time it was determined that RAMIREZ was an alien illegally present in the United States,
without any documents or documentation to be in or remain in the United States legally. - ,

At this time, RAMIREZ was placed under arrest for being an illegal alien in possession of
ammunition, in violation of Title 18 United States Code Section 922(g)(5)(A).
